Hayne, C.
The action is for maliciously destroying by fire a stable and saloon, and the personal property contained therein. More than three years elapsed before the commencement of the action. Whether it be considered as an action for trespass upon real property, or for injuring personal property, it is barred by limitation. (Code Civ. Proc., sec. 338.) The fact that plaintiff only recently discovered who did the wrong makes no difference. The demurrer was properly sustained, and the judgment should be affirmed.
Belcher, C. C., and Foote, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment is affirmed.